NO. 12-19-00283-CR

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

DARREN KEIF NELMS,                                        §        APPEAL FROM THE 3RD
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §        HOUSTON COUNTY, TEXAS

                                        MEMORANDUM OPINION
         Darren Keif Nelms appeals his conviction for theft in an amount less than $2,500.00 with
two or more previous convictions. In one issue, Appellant argues that the punishment assessed
by the trial court was excessive and not in comport with the actual offense. We affirm.


                                                  BACKGROUND
         Appellant was charged by indictment with theft 1 for unlawfully appropriating property in
an amount less than $2,500.00, a state jail felony. 2 The indictment alleged that Appellant was
previously twice convicted of misdemeanor theft and was twice convicted of state jail felony
theft. The indictment also alleged as “enhancements” that prior to the commission of the charged
theft offense, Appellant was convicted of eight felony offenses. 3

         1
           The indictment alleged two additional counts of theft: unlawfully appropriating property (1) in an amount
less than $2,500.00, and (2) in the amount of $100.00 or more, but less than $750.00. At trial, the trial court found
Appellant guilty of these two offenses and assessed his punishment at twenty years of imprisonment each, to be
served concurrently. However, the judgment in the clerk’s record is for only one of the theft offenses.
         2
             TEX. PENAL CODE ANN. § 31.03(a), (e) (4)(D) (West 2019).
         3
           If it is shown on the trial of a state jail felony punishable under Section 12.35(a) that the defendant has
previously been finally convicted of two felonies other than a state jail felony, and the second previous felony
conviction is for an offense that occurred subsequent to the first previous conviction having become final, on
conviction the defendant shall be punished for a second degree felony. See TEX. PENAL CODE ANN. § 12.425(b)
(West 2019). An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any
        Appellant and his counsel signed an “open” plea recommendation in which he judicially
confessed to the offense alleged in the indictment, admitted that he committed each and every
element alleged, and admitted that he was guilty as charged. Appellant made an “open” plea of
“guilty” to the charged offense and pleaded “true” to the two prior misdemeanor thefts, two prior
state jail felony thefts, and paragraphs one and three of the enhancement allegations. The trial
court found the enhancements to be “true,” and found Appellant “guilty” of felony theft in an
amount less than $2,500.00, with two or more previous convictions. After the punishment
hearing, the trial court assessed Appellant’s punishment at twenty years of imprisonment. This
appeal followed.


                                  CRUEL AND UNUSUAL PUNISHMENT
        In his sole issue on appeal, Appellant argues that the punishment assessed by the trial
court was excessive, not in comport with the actual offense, and therefore, violated the Eighth
Amendment of the United States Constitution’s prohibition against cruel and unusual
punishment.
        “To preserve for appellate review a complaint that a sentence is grossly disproportionate,
constituting cruel and unusual punishment, a defendant must present to the trial court a timely
request, objection, or motion stating the specific grounds for the ruling desired.” Kim v. State,
283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d); see also Rhoades v. State, 934
S.W.2d 113, 120 (Tex. Crim. App. 1996) (waiver of complaint of cruel and unusual punishment
under the Texas Constitution because defendant presented his argument for first time on appeal);
Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995) (defendant waived complaint that
statute violated his rights under the United States Constitution when raised for first time on
appeal); Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009) (“Preservation of error is a
systemic requirement that a first-level appellate court should ordinarily review on its own
motion[;] ... it [is] incumbent upon the [c]ourt itself to take up error preservation as a threshold
issue.”); TEX. R. APP. P. 33.1. A review of the record shows that Appellant lodged no objection
to the constitutionality of his sentence at the trial court level, and has, therefore, failed to




term of not more than twenty years or less than two years, and a fine not to exceed $10,000.00. See id. § 12.33
(West 2019).


                                                      2
preserve error for appellate review. See Kim, 283 S.W.3d at 475; see also Rhoades, 934 S.W.2d
at 120; Curry, 910 S.W.2d at 497; Mays, 285 S.W.3d at 889; Tex. R. App. P. 33.1.
       However, despite Appellant’s failure to preserve error, we conclude his sentence does not
constitute cruel and unusual punishment. The Eighth Amendment to the Constitution of the
United States provides that “[e]xcessive bail shall not be required, nor excessive fines imposed,
nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII. This provision was
made applicable to the states by the Due Process Clause of the Fourteenth Amendment.
Meadoux v. State, 325 S.W.3d 189, 193 (Tex. Crim. App. 2010) (citing Robinson v. California,
370 U.S. 660, 666–667, 82 S. Ct. 1417, 1420–21, 8 L. Ed. 2d 758 (1962)).
       The legislature is vested with the power to define crimes and prescribe penalties. See
Davis v. State, 905 S.W.2d 655, 664 (Tex. App.—Texarkana 1995, pet. ref’d); see also Simmons
v. State, 944 S.W.2d 11, 15 (Tex. App.—Tyler 1996, pet. ref’d). Courts have repeatedly held
that punishment which falls within the limits prescribed by a valid statute is not excessive, cruel,
or unusual. See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983); Jordan v. State,
495 S.W.2d 949, 952 (Tex. Crim. App. 1973); Davis, 905 S.W.2d at 664. Appellant was
convicted of theft in an amount less than $2,500.00, a second degree felony, for which the
punishment range is no less than two years but no more than twenty years. See TEX. PENAL
CODE ANN. § 12.425(b), 12.33, 31.03(a), (e) (4)(D) (West 2019). Thus, the sentence imposed by
the trial court falls within the range set forth by the legislature. Therefore, the punishment is not
prohibited as cruel, unusual, or excessive per se. See Harris, 656 S.W.2d at 486; Jordan, 495
S.W.2d at 952; Davis, 905 S.W.2d at 664.
       Nevertheless, Appellant urges the court to perform the three-part test originally set forth
in Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Under this test, the
proportionality of a sentence is evaluated by considering (1) the gravity of the offense and the
harshness of the penalty, (2) the sentences imposed on other criminals in the same jurisdiction,
and (3) the sentences imposed for commission of the same crime in other jurisdictions. Id., 463
U.S. at 292, 103 S. Ct. at 3011. The application of the Solem test has been modified by Texas
courts and the Fifth Circuit Court of Appeals in light of the Supreme Court’s decision in
Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) to require a
threshold determination that the sentence is grossly disproportionate to the crime before
addressing the remaining elements. See, e.g., McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.



                                                 3
1992), cert. denied, 506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992); see also Jackson v.
State, 989 S.W.2d 842, 845–46 (Tex. App.—Texarkana 1999, no pet.).
       We are guided by the holding in Rummel v. Estelle in making the threshold
determination of whether Appellant’s sentence is grossly disproportionate to his crime. 445 U.S.
263, 100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980). In Rummel, the Supreme Court considered the
proportionality claim of an appellant who received a mandatory life sentence under a prior
version of the Texas habitual offender statute for a conviction of obtaining $120.75 by false
pretenses. See id., 445 U.S. at 266, 100 S. Ct. at 1135. In that case, the appellant received a life
sentence because he had two prior felony convictions—one for fraudulent use of a credit card to
obtain $80 worth of goods or services and the other for passing a forged check in the amount of
$28.36. Id., 445 U.S. at 265–66, 100 S. Ct. at 1134–35. After recognizing the legislative
prerogative to classify offenses as felonies and, further, considering the purpose of the habitual
offender statute, the court determined that the appellant’s mandatory life sentence did not
constitute cruel and unusual punishment. Id., 445 U.S. at 284–85, 100 S. Ct. at 1144–45.
       In this case, the offense committed by Appellant—theft of property in an amount less
than $2,500.00—is no less serious than the combination of offenses committed by the appellant
in Rummel, while Appellant’s twenty year sentence is far less severe than the life sentence
upheld by the Supreme Court in Rummel. Thus, it is reasonable to conclude that if the sentence
in Rummel is not constitutionally disproportionate, neither is the sentence assessed against
Appellant in this case. Furthermore, in his brief, Appellant points to evidence of “significant
mitigation issues,” including a “tapestry” of a history of criminal conduct and unemployment, all
induced by drug addiction. Appellant appears to argue that his drug addiction, and request for
intensive drug treatment, was relevant in determining whether his sentence is grossly
disproportionate to the crime he committed, and he contends that the trial court failed to consider
this evidence in assessing his sentence. We need not address the former contention, because
even if his drug addiction is relevant to the grossly disproportionate analysis, we disagree with
his latter contention that the trial court failed to consider it. At trial, there was substantial
testimony by Appellant of his thirty-year criminal history, mental health issues, and drug
addiction. Because we do not conclude that Appellant’s sentence is disproportionate to his
crime, we need not apply the remaining elements of the Solem test. Appellant’s sole issue is
overruled.



                                                 4
                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          5
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        SEPTEMBER 9, 2020


                                        NO. 12-19-00283-CR


                                     DARREN KEIF NELMS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 3rd District Court
                        of Houston County, Texas (Tr.Ct.No. 18CR-153)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.